The intent of the deceased to convey appears fully from the written instrument executed by Alvah Hunt, deceased. The words "give, bequeath, transfer and set over," express the same meaning and intention as grant and convey. (4 Kent, 491.) The relation of husband and wife is consideration sufficient to sustain the instrument as a gift, duly executed, as against every one except creditors. (4 Kent, 465.)
This relationship is mentioned in the writing, not as the consideration, indeed, but the fact is acknowledged; and the consideration may be proved otherwise, whether of blood, marriage or money, although not mentioned. (Goodall v. Bruce, 2 Hill R., 659.) In the case cited, a deed of conveyance to a grandson, not expressing any consideration, was held good, on parol proof of the relationship, and the intention of the grantor. Alvah Hunt, the deceased grantor, had frequently declared his intention to make other and further provision for his wife than had been made in his will, and this writing was, beyond doubt, executed in fufillment of such intention. (Wallis v. Wallis, 4 Mass. R., 135.)
Then as to the power of the husband or wife to convey or contract with each other. At law, there is no such power. In equity, conveyances to the wife are upheld where not prejudicial to creditors. (2 Kent, 132, 162; Babcock v. Ackler,24 N.Y., 623; Wallingford v. Allen, 10 Peters Sup. Ct. R., 583;Shephard v. Shephard, 7 Johns. Ch. R., 57.)
There is no question before us as to the effect of the conveyance in Iowa, where the land is situated. Neither Nathaniel Hunt or his heirs have been in possession of the *Page 42 
land. If the form of the acknowledgment is wrong, and that question ever becomes material the subscribing witness can prove the deed again, in a more legal form. The instrument is valid of itself, under the circumstances of this case.
The judgment should be affirmed.
All concur. Judgment affirmed without costs to either party.